Exhibit 10.21



 

AMENDED SENIOR OFFICER EMPLOYMENT AND NON-COMPETE AGREEMENT



 

THIS AMENDED AGREEMENT is made as of December 3, 2003 between WISCONSIN ENERGY
CORPORATION (the "Company") and GALE KLAPPA (the "Executive").

WHEREAS, the Executive is currently employed by the Company as its President;

WHEREAS, the Executive and the Company have previously entered into a Senior
Officer Employment and Non-compete Agreement dated as of March 20, 2003 and the
parties desire to replace that prior agreement with this Agreement;

NOW, THEREFORE, in consideration of their mutual promises, the parties agree as
follows:

1.     Defined Terms. All of the capitalized terms not otherwise defined in this
Agreement are defined in the attached Appendix.

2.     Employment. Effective as April 14, 2003 (the "Employment Starting Date"),
the Company employed the Executive as the President and the Executive accepted
and hereby again accepts such employment with the Company and agrees to serve in
such position and to perform such other executive duties and serve in such other
executive capacities not inconsistent with the position of President as the
Board of Directors of the Company may request. The Executive's employment is not
for any fixed term and the Executive acknowledges that he is an employee
at-will. Further:

(a)     Base Salary, Signing Bonus and Bonus Opportunity. Effective as of the
Employment Starting Date, the Executive's annual base salary was established and
hereby continues to be established at an annual rate of $640,000. The Executive
received a special lump sum signing bonus of $350,000, with $250,000 of this
amount paid promptly after the Employment Starting Date and the balance of
$100,000 payable six months later. The Executive's target bonus opportunity for
2003 under the Company's Short-Term Performance Plan (the "STPP") was fixed at
90% of base salary, with a minimum guaranteed bonus of $576,000 for 2003 and a
maximum bonus opportunity of two times the target bonus. The Executive's target
bonus opportunity under the STPP for 2004 and subsequent years will not be less
than 90% of base salary, except under circumstances described in the next
sentence. Circumstances under which an adjustment below the 90% target could
take place would be limited to a general "Board Action" resulting in the
lowering of targets for the entire senior executive group.

(b)     Stock Based Incentives. Effective as of the Employment Starting Date,
the Executive received a grant of non-qualified options for 250,000 shares of
the Company's common stock (the "Stock") at an exercise price per share equal to
the average of the lowest and highest reported sale prices for the Stock on the
Employment Starting Date, and on other terms and conditions as specified for
other senior officers in the grants made to such officers in January of 2003.
Additionally, effective as of the Employment Starting Date, the Executive was
granted an award of restricted stock, with the number of shares awarded
determined by dividing $1,000,000 by the average of the lowest and highest
reported sale prices for the Stock on such date and then rounding the number of
shares to the nearest 10. The restricted Stock will vest at the rate of 10% per
year of service with the Company by the Executive, and with 100% vesting to
occur upon the Executive's death or disability while in the Company's employ.

3.     Other Benefits and Special Additional Pension Benefit. The Executive will
be entitled to six weeks of vacation per year, to participate in all retirement
and welfare benefit plans and programs generally available to employees in
accordance with the terms of such plans and programs and to participate on a
basis commensurate with other senior officers of the Company in any benefit
plans and programs available to such officers, including the opportunity to
participate in the Company's Executive Deferred Compensation Plan (the "EDCP").
Additionally, and provided the Executive's retirement occurs at or after age 60,
the Executive shall be entitled to (i) participate in the Company's Supplemental
Executive Retirement Plan (the "SERP") with respect to monthly benefit "A,"
which is designed to make up for any limitations imposed on the amount of
Executive's accrued benefit under the Company's tax-qualified defined benefit
plan (the "Retirement Account Plan") because of statutory or regulatory limits
relating to the Internal Revenue Code, and (ii) receive a special additional
pension benefit. Such special additional pension benefit will be equal to the
difference between (a) and (b) below, less the monthly lifetime retirement
benefits payable to the Executive from all qualified and non-qualified defined
benefit pension plans of previous employers of the Executive, calculated as if
starting on the same date as the special additional pension benefit, where (a)
and (b) are as follows:

(a)     equals the monthly lifetime retirement benefit payable from the
Company's Retirement Account Plan, plus any amount payable under the SERP
monthly benefit "A", and

b)     equals the monthly lifetime retirement benefit that would have been
payable from the Management Employees' Retirement Plan of the Company as in
effect on December 31, 1995 (the "1995 Management Plan") had the defined benefit
formula then in effect continued until the Executive's retirement, calculated
without regard to Internal Revenue Code limits, and as if the Executive had
started participation in the 1995 Management Plan at age 27 and as if any
deferrals elected by the Executive under the EDCP and any bonuses were all
included in the Executive's compensation base for calculating benefits under the
1995 Management Plan.

4.     Additional Preretirement Spouse's Benefit. In the event of the
Executive's death while in the Company's employ, the Company will pay to the
Executive's surviving spouse, if any, a monthly benefit equal to the difference
between (a) and (b) below, but reduced as provided below to reflect the vested
value of all qualified and nonqualified defined benefit pension plans of
previous employers of the Executive, where (a) and (b) are as follows:

a)     equals the monthly spouse's benefit that is payable from the Retirement
Account Plan of the Company, plus any amount payable under monthly benefit "A"
of the SERP, and



b)     equals the monthly spouse's benefit that would have been payable from the
1995 Management Plan had the defined benefit formula in effect on December 31,
1995 continued until the Executive's death, calculated on all the same
assumptions as set forth in Section 3(b)above.



The reduction attributable to plans of previous employers as referenced above in
the event the additional preretirement spouse's benefit becomes payable is to be
applied by reducing the monthly surviving spouse benefit calculation as above
set forth by one-half of the dollar amount of offset attributable to the plans
of previous employers that would have resulted under the third sentence of
Section 3 above if Section 3 were applicable. Throughout the period the
Executive's surviving spouse receives the monthly payments described above in
this Section 4 the spouse shall be entitled to coverage under the Company's
retiree medical and dental program upon the same terms as generally available to
surviving spouses of retirees of the Company. To the extent that the medical and
dental benefits for the spouse described in the preceding sentence cannot be
provided pursuant to the retiree medical and dental program maintained by the
Company or its affiliates, the Company shall provide such benefits outside the
program at no cost (including, without limitation, tax cost) to the spouse.

5.     Covered Termination Not Associated with a Change in Control. In the event
of a Covered Termination Not Associated with a Change in Control, then the
Company shall provide the Executive with the following compensation and
benefits:

(a)     General Compensation and Benefits. The Company shall pay the Executive's
full salary to the Executive from the time notice of termination is given
through the date of termination of employment at the rate in effect at the time
such notice is given or, if higher, at an annual rate not less than twelve times
the Executive's highest monthly base salary for the twelve-month period
immediately preceding the month in which the Effective Date occurs, together
with all compensation and benefits payable to the Executive through the date of
termination of employment under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period. Such
payments shall be made in a lump sum not later than ten business days after such
termination. The Company shall also pay the Executive's normal post-termination
compensation and benefits to the Executive as such payments become due, except
that any normal cash severance benefits shall be superseded and replaced
entirely by the benefits provided under this Agreement. Such post-termination
compensation and benefits shall be determined under, and paid in accordance
with, the Company's retirement, insurance and other compensation or benefit
plans, programs and arrangements most favorable to the Executive in effect at
any time during the 180-day period immediately preceding the Effective Date or,
if more favorable to the Executive, those provided generally at any time after
the Effective Date to executives of the Company of comparable status and
position to the Executive.



(b)     Incentive Compensation. Notwithstanding any provision of any cash bonus
or incentive compensation plan of the Company, the Company shall pay to the
Executive, within ten business days after the Executive's termination of
employment, a lump sum amount, in cash, equal to the sum of (i) any bonus or
incentive compensation which has been allocated or awarded to the Executive for
a fiscal year or other measuring period under the plan that ends prior to the
date of termination of employment, but which has not yet been paid, and (ii) a
pro rata portion of the Highest Bonus Amount for all uncompleted periods under
any bonus or incentive compensation plan.

(c)     Special Compensation. The Company shall pay to the Executive a lump sum
equal to three times the sum of (a) the highest per annum base rate of salary in
effect with respect to the Executive during the three-year period immediately
prior to the termination of employment plus (b) the Highest Bonus Amount. Such
lump sum shall be paid by the Company to the Executive within ten business days
after the Executive's termination of employment, unless the provisions of
Section 5 (f) below apply. The amount of the aggregate lump sum provided by this
Section 5 (c), whether paid immediately or deferred, shall not be counted as
compensation for purposes of any other benefit plan or program applicable to the
Executive.

(d)     Special Retirement Plans Lump Sum. The Company shall pay to the
Executive an aggregate lump sum equal to the total of the amounts described in
(a) and (b) herein. Amount (a) is a lump sum equal to the difference between (i)
the actuarial equivalent of the benefit under the Retirement Account Plan, the
SERP monthly benefit "A" and the special additional pension benefit provided
under Section 3 above, which the Executive would receive if his employment
continued for a three-year period following termination of employment, assuming
that the Executive's compensation during such three-year period would have been
equal to the Executive's salary as in effect immediately before the termination
or, if higher, as in effect at any time during the 180-day period immediately
preceding the termination date, and the Highest Bonus Amount with all
non-qualified pension benefits determined on a fully vested basis and waiving
the requirement that Executive have attained age 60, and (ii) the actuarial
equivalent of the Executive's actual benefit (paid or payable) under the
Retirement Account Plan, the SERP monthly benefit "A" and the special additional
pension benefit under Section 3 above. Actuarial equivalency for this purpose
shall be determined using an interest rate equal to a 36 consecutive month (or
shorter period, as explained in the next sentence) average, using the rates as
of the last business day of each month starting with January 31, 2002 (the
"Month End Rate") of the five year United States Treasury Note yields (the "36
Month Average Rate") in effect ending with the Month End Rate immediately prior
to the Effective Date, as such yield is reported in the Wall Street Journal or
comparable publication, and the mortality table used for purposes of determining
lump sum amounts then in use under the Retirement Account Plan. Prior to January
31, 2005, the 36 Month Average Rate shall mean only the average of the Month End
Rates which have occurred since January 31, 2002, even though less than 36.
Amount (b) is a lump sum equal to the total of (i) the additional contributions
which would have been made to the Executive's account under the Company's
tax-qualified 401(k) plan, plus (ii) the additional contributions which would
have been credited to the bookkeeping account balance of the Executive
attributable to the 401(k) match feature of the EDCP, had the Executive
continued in employment for a three-year period following termination of
employment and assuming that the Executive's compensation would have been the
same as set forth above and that the Executive had made maximum utilization of
the pre-tax and after-tax opportunity in the qualified 401(k) plan and obtained
the maximum matching contributions in such plan. The amount of the aggregate
lump sum under this Section 5(d) shall be paid by the Company to the Executive
within ten business days after the Executive's termination of employment, unless
the provisions of Section 5(f) below apply. The amount of the lump sum provided
by this Section 5(d) shall not be treated as compensation for purposes of any
other benefit plan or program applicable to the Executive.

(e)     Special Additional Monthly Pension Benefit. The Company shall pay to the
Executive an additional monthly pension benefit equal to the difference between
(i) the pension benefits the Executive would have received under all qualified
and non-qualified defined benefit pension plans of his former employer
immediately prior to his employment with the Company had he remained with such
former employer until age 60, calculated as if his pay with such employer had
continued at its 2003 level, increased by 3% annually thereafter, and (ii) the
sum of the pension benefits actually payable to the Executive under the
Retirement Account Plan and under Section 3 above, which will become vested upon
the Executive's termination under this Section 5 without regard to the
Executive's age, plus the actuarial equivalent (calculated as provided in
subsection (d) above) of the special retirement plans lump sum benefit provided
in subsection (d) above, provided that the benefit calculated under (i) above is
greater than the benefit calculated under (ii) above.

(f)     Deferral Option. Notwithstanding any other provision of this Agreement,
the Executive may file a written irrevocable deferral election form with the
Company both prior to the expiration of thirty days from the date the
predecessor to this amended Agreement was signed by the Executive and prior to
the Executive's termination of employment (i) electing to defer all or part of
the special compensation provided by Section 5(c) and the special retirement
plans lump sum otherwise provided for in Section 5(d) and (ii) irrevocably
electing a method of payment for such compensation from among the methods
allowable under the EDCP. Any deferred amounts shall be credited with earnings
in the manner as elected by the Executive under the terms of the EDCP and the
EDCP provisions shall apply to deferrals made hereunder except that (i) any
provisions for a mandatory lump sum payment upon a "Change in Control" as
defined in the EDCP shall not apply to deferrals made hereunder, (ii) any
amounts which become payable under this Section 5(f) shall be deemed for
purposes of the EDCP to have become payable on account of the Executive's
"retirement," and (iii) the entire amount deferred under this Section 5(f) shall
be paid in a lump sum by the Company immediately prior to the occurrence of a
Change in Control to such grantor or "rabbi" trust as the Company shall have
established as a vehicle to hold such amount pending payment, but with such
trust designed so that the Executive's rights to payment of such benefits are no
greater than those of an unsecured creditor.

(g)     Welfare Benefits. Subject to Section 5(h) below, for a three-year period
following termination of employment, the Company shall provide the Executive
(and his family) with health, life and other welfare benefits (but excluding
disability benefits) substantially similar to the benefits received by the
Executive (and his family) pursuant to welfare benefit programs of the Company
or its affiliates as in effect immediately during the 180 days preceding the
Effective Date (or, if more favorable to the Executive, as in effect at any time
thereafter until the termination of employment); provided, however, that no
compensation or benefits provided hereunder shall be treated as compensation for
purposes of any of the programs or shall result in the crediting of additional
service thereunder. For purposes of determining the amount of such welfare
benefits, any part of which shall be based on compensation, the Executive's
compensation during the relevant three-year period shall be deemed to be equal
to the Executive's salary as in effect immediately before the termination of
employment or, if higher, as in effect at any time during the 180-day period
immediately preceding the termination date, and the Highest Bonus Amount. To the
extent that any of the welfare benefits covered by this Section 5(g) cannot be
provided pursuant to the plan or program maintained by the Company or its
affiliates, the Company shall provide such benefits outside the plan or program
at no additional cost (including, without limitation, tax cost) to the Executive
and his family. The Executive shall be entitled to be covered by a retiree
medical and dental program at the end of the relevant three-year period, at a
cost to the Executive not to exceed the lesser of the cost, if any, charged to
other retirees or the COBRA continuation premium charged to terminees who elect
to continue in the Company's health plan at their expense under applicable law.
The Company shall become obligated to continue such benefits for the remainder
of the Executive's life and that of his surviving spouse, notwithstanding any
contrary provision or power of amendment or termination reserved to the Company
in any otherwise applicable document.

(h)     New Employment. If the Executive secures new employment during the
three-year period following termination of employment, the level of any benefit
being provided pursuant to Section 5(g) hereof shall be reduced to the extent
that any such benefit is being provided by the Executive's new employer. The
Executive, however, shall be under no obligation to seek new employment and, in
any event, no other amounts payable pursuant to this Agreement shall be reduced
or offset by any compensation received from new employment or by any amounts
claimed to be owed by the Executive to the Company or its affiliates.

(i)     Equity Incentive Awards. Notwithstanding the provisions in any stock
option award, restricted stock award or other equity incentive compensation
award (the "Awards"), the Executive shall become fully vested in all outstanding
Awards and all otherwise applicable restrictions shall lapse and for purposes of
determining the length of time the Executive has to exercise rights, if
applicable under any such Award, the Executive shall be treated as if he had
retired from the service of the Company at or after age 55 and completion of ten
years of service.

(j)     Outplacement and Financial Planning. The Company shall, at its sole
expense as incurred, provide the Executive with outplacement services, the scope
and provider of which shall be selected by the Executive in his sole discretion
(but at a cost to the Company of not more than $30,000) or, at the Executive's
option, the use of office space, office supplies and equipment and secretarial
services for a period not to exceed one year. The Company shall also continue to
provide the Executive with financial planning counseling benefits through the
third anniversary of the date of the Executive's termination of employment, on
the same terms and conditions as were in effect immediately before the
termination or, if more favorable, on the Effective Date.

6.     Obligation of the Company on a Covered Termination of Employment
Associated with a Change in Control of the Company. In the event of a Covered
Termination of Employment Associated with a Change in Control of the Company,
then the Company shall provide the Executive with the same compensation and
benefits and subject to the same terms and conditions as are specified in
Section 5 above, but the tax gross-up provisions of Section 7 hereof shall
apply. Further, the deferral election for the Executive described in Section
5(f) above shall apply, but only if the written irrevocable deferral form is
filed with the Company prior to the first date on which a change in Control of
the Company occurs.

7.     Certain Additional Payments by the Company.

(a)     Anything in this Agreement to the contrary notwithstanding, and whether
or not a Covered Termination of Employment occurs, in the event it shall be
determined that any payment or distribution by the Company to or for the benefit
of the Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 7) (a "Payment")
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the "Code") or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the "Excise Tax"), then the Executive shall be entitled to
receive an additional payment (a "Gross-Up Payment") in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed on the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

(b)     Subject to the provisions of paragraph (c) of this Section 7, all
determinations required to be made under this Section 7, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a certified public accounting firm designated by the Executive (the
"Accounting Firm"), which shall provide detailed supporting calculations both to
the Company and the Executive within fifteen business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, the Executive shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 7, shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm's
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made ("Underpayment"), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to paragraph (c) of this Section 7 and
the Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive.

(c)     The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the thirty-day period
following the date on which he gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

(i)     give the Company any information reasonably requested by the Company
relating to such claim,

(ii)     take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company.

(iii)     cooperate with the Company in good faith in order effectively to
contest such claim, and

(iv)     permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this paragraph (c) of Section 7, the Company shall control all proceedings taken
in connection with such contest and, at its sole option, may pursue or forego
any and all administrative appeals, proceedings, hearings and conferences with
the taxing authority in respect of such claim and may, at its sole option,
either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided, further, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

(d)     If, after the receipt by the Executive of an amount advanced by the
Company pursuant to paragraph (c) of this Section 7, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Company's complying with the requirements of paragraph (c) of
this Section 7) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If
after the receipt by the Executive of an amount advanced by the Company pursuant
to paragraph (c) of this Section 7, a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Executive in writing of its intent to contest such denial of
refund prior to the expiration of thirty days after such determination, then
such advance shall be forgiven and shall not be required to be repaid and the
amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

8.     Termination of Employment. The Company shall be entitled to terminate the
Executive's employment on account of Disability pursuant to the procedures set
forth in Section (e) of the Appendix, for Cause pursuant to the procedures set
forth in Section (a) of the Appendix, or without Cause by giving written notice
to the Executive of such termination. The Executive may terminate his employment
for Good Reason by giving the Company written notice of the termination, setting
forth in reasonable detail the specific conduct of the Company that constitutes
Good Reason. A termination of employment by the Executive for Good Reason shall
be effective on the fifth business day following the date such notice is given,
unless the notice sets forth a later date (which date shall in no event be later
than thirty days after the notice is given). In the event of a dispute regarding
whether the Executive's voluntary termination qualifies as a termination for
Good Reason, no claim by the Company that the same does not constitute a
termination for Good Reason shall be given effect unless the Company establishes
by clear and convincing evidence that such termination does not constitute a
termination for Good Reason. The Executive may also terminate his employment
without Good Reason by giving the Company written notice of such termination.

9.     Obligations of the Company on Termination of Employment for Death,
Disability, for Cause or by the Executive Other than for Good Reason. If the
Executive's employment is terminated by reason of his death or Disability (but
not under the circumstances covered by paragraph (c)(iv) of the Appendix), or if
such employment is terminated by the Company for Cause or by the Executive other
than for Good Reason, the Company will pay to the Executive's estate or legal
representative or to the Executive, as the case may be, all accrued but unpaid
base salary and all other benefits and amounts which may become due in
accordance with the terms of any applicable benefit plan, contract, agreement or
practice, including amounts which may have become due under the terms of
Sections 3 and 4 plus in the event of Disability the benefit that would be
payable under Section 5(e) if that Section had been applicable and all equity
incentive awards shall be fully vested and payable on the same basis as provided
under Section 5(i) of this Agreement if that Section had been applicable, but no
other compensation or benefits will be paid under this Agreement.

10.     Non-Compete Agreement. In consideration of this Agreement, the Executive
agrees that he will not, for a period of one year from the date of his or her
termination of employment with the Company, directly or indirectly own, manage,
operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be connected in any manner, including
but not limited to, holding the position of shareholder, director, officer,
consultant, independent contractor, executive partner, or investor with any
"Competing Enterprise." For purposes of this paragraph, a "Competing Enterprise"
means any entity, firm or person engaged in a business within the State of
Wisconsin or the upper peninsula area of the State of Michigan (the "Territory")
which is in competition with any of the businesses of the Company or any of its
subsidiaries within the Territory as of the date the Executive's termination of
employment, and whose aggregate gross revenues, calculated for the most recently
completed fiscal year of the Competing Enterprise, derived from all such
competing activities within the Territory during such fiscal year, equal at
least 10% or more of such Enterprise's consolidated net revenues for such fiscal
year. If the Executive notifies the Company in writing of any employment or
opportunity which the Executive proposes to undertake during the one year
non-compete period, and supplies the Company with any additional information
which the Company may reasonably request, the Company agrees to promptly notify
the Executive within thirty days after all information reasonably requested by
it has been provided, whether the Company considers the proposed employment or
opportunity to be prohibited by these provisions and, if so, whether the Company
is willing to waive the same. Notwithstanding anything in this Section 10, the
Executive shall not be prohibited from acquiring or holding up to 2% of the
common stock of an entity that is traded on a national securities exchange or a
nationally recognized over-the-counter market.

11.     Relocation Benefit. The Company will provide the Executive with the same
relocation benefits for his move from his current residence to a residence near
the Company's principal office in Milwaukee, Wisconsin as are provided on the
date of this Agreement by his current employer.

12.     Successors and Binding Agreements.

(a)     The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and to agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any such successor, and such successor shall thereafter be deemed
the "Company" for the purposes of this Agreement.

(b)     This Agreement shall inure to the benefit of and be enforceable by the
Executive's respective personal or legal representative, executor,
administrator, successor, heirs, distributees and/or legatees.

(c)     Neither the Company nor the Executive may assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in this Section. Without limiting the generality of the foregoing, the
Executive's right to receive payments hereunder shall not be assignable or
transferable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by will or the laws of descent and distribution. In the
event the Executive attempts any assignment or transfer contrary to this
Section, the Company shall have no liability to pay any amount so attempted to
be assigned or transferred.

13.     Notices. All communications provided for herein shall be in writing and
shall be deemed to have been duly given when delivered or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed to the Company (to the attention
of the Secretary of the Company) at its principal executive office and to the
Executive at his principal residence, or to such other address as any party may
have furnished to the other in writing in accordance herewith, except that
notices of a change of address shall be effective only upon receipt.

14.     Indemnification. The Company will indemnify the Executive in accordance
with the Company's by-laws and the Executive shall be entitled to the protection
of any insurance policies the Company may elect to maintain generally for the
benefit of its directors and officers.

15.     Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Wisconsin without giving effect to the principles of conflict of laws of such
state, except that Section 16 shall be construed in accordance with the Federal
Arbitration Act.

16.     Resolution of Disputes. The parties shall endeavor to resolve any
dispute arising out of or relating to this Agreement by mediation in Milwaukee,
Wisconsin, under the Mediation Procedure of the Center for Public Resources
("CPR"). Unless the parties agree otherwise, the mediator will be selected from
the CPR Panels of Distinguished Neutrals. Any such dispute which remains
unresolved 45 days after appointment of a mediator, shall be finally resolved by
arbitration in Milwaukee, Wisconsin, by a sole arbitrator in accordance with the
CPR Rules for Non-Administered Arbitration, and judgment upon the award rendered
by the arbitrator may be entered by any court having jurisdiction thereof. The
Company will pay any fees and costs of the mediator in connection with the
mediation, but the parties agree to each pay one-half of the fees and costs of
the arbitrator in connection with the arbitration.

17.     Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect. If any provision
of this Agreement shall be held invalid or unenforceable in part, the remaining
portion of such provision, together with all other provisions of this Agreement,
shall remain valid and enforceable and continue in full force and effect to the
fullest extent consistent with law.

18.     Entire Agreement; Amendments. This Agreement constitutes the entire
understanding and agreement of the parties with respect to the matters discussed
herein and supersedes all other prior agreements and understandings, written or
oral, between the parties with respect thereto. There are no representations,
warranties or agreements of any kind relating thereto that are not set forth in
this Agreement. This Agreement may not be amended or modified except by a
written instrument signed by the parties hereto or their respective successors
and legal representatives.

19.     Withholding. The Company may withhold from any amounts payable under
this Agreement all federal, state and other taxes as shall be legally required.

20.     Certain Limitations. Nothing in this Agreement shall grant the Executive
any right to remain an executive, director or employee of the Company or of any
of its subsidiaries for any period of time.



 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and date
first written above.




/s/ Gale Klappa                      

WISCONSIN ENERGY CORPORATION


By:    /s/ Richard A. Abdoo      

 

 

APPENDIX



This is an appendix to the Senior Officer Employment Agreement between WISCONSIN
ENERGY CORPORATION and GALE KLAPPA dated December 3, 2003 (the "Agreement").

As used in the Agreement, the terms set forth below shall have the following
meanings:

"Cause" means:

the willful and continued failure of the Executive to substantially perform the
Executive's duties (other than failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to the Executive by the Board of Directors of the Company (the
"Board"), or the Compensation Committee of the Board (the "Committee") which
specifically identifies the manner in which the Board or the Committee believes
that the Executive has not substantially performed the Executive's duties, or

the willful engaging by the Executive in illegal conduct or gross misconduct
which is determined by the Board to have been materially and demonstrably
injurious to the Company. However, no act, or failure to act, on the Executive's
part shall be considered "willful" unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.

The Executive may only be terminated for Cause if the Company gives written
notice to the Executive of its intention to terminate the Executive's employment
for Cause, setting forth in reasonable detail the specific conduct of the
Executive that it considers to constitute Cause and the specific provision(s) of
this Agreement on which it relies, and stating the date, time and place of the
Special Meeting for Cause. The "Special Meeting for Cause" means a meeting of
the Board called and held specifically for the purpose of considering the
Executive's termination for Cause, that takes place not less than ten and not
more than twenty business days after the Executive receives the notice of
termination for Cause. The Executive shall be given an opportunity, together
with counsel, to be heard at the Special Meeting for Cause. The Executive's
termination for Cause shall be effective when and if a resolution is duly
adopted by the affirmative vote of at least two-thirds (⅔) of the entire
membership of the Board, excluding employee directors, at the Special Meeting
for Cause, stating that in the good faith opinion of the Board, the Executive is
guilty of the conduct described in the notice of termination for Cause and that
conduct constitutes Cause under this Agreement. In the event of a dispute
regarding whether the Executive's employment has been terminated for Cause, no
claim by the Company that Cause exists shall be given effect unless the Company
establishes by clear and convincing evidence that Cause exists.

A "Change in Control" with respect to the Company shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:

any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of the combined voting power of the Company's then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (a) of paragraph (iii)
below; or

the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's shareholders was approved or
recommended by a vote of at least two-thirds (⅔) of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (a) a
merger or consolidation immediately following which the directors of the Company
immediately prior to such merger or consolidation continue to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its affiliates) representing
20% or more of the combined voting power of the Company's then outstanding
securities; or

the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement (or series of
related agreements) for the sale or disposition by the Company of all or
substantially all of the Company's assets, disregarding any sale or disposition
to a company, at least a majority of the directors of which were directors of
the Company immediately prior to such sale or disposition; or

the Board determines in its sole and absolute discretion that there has been a
Change in Control of the Company.

For purposes of this Change in Control definition, the terms set forth below
shall have the following meanings:

"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.

"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the company.

"Covered Termination of Employment Associated with a Change in Control" means:

a termination of employment by the Company other than because of death or
Disability and without Cause, which occurs within a period of eighteen months
following the Effective Date or,

a termination of employment by the Company other than because of death or
Disability and without Cause within a period of six months prior to the
Effective Date, and it is reasonably demonstrated by the Executive that such
termination of employment was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or otherwise arose in
connection with or in anticipation of a Change in Control, or

a termination of employment by the Executive for Good Reason within a period of
eighteen months following the Effective Date and also within a period of twelve
months subsequent to the occurrence, without the Executive's written consent, of
any event described in Section (g) after the Effective Date, or a termination of
employment by the Executive within a period of six months prior to the Effective
Date and following the occurrence without the Executive's consent of any event
described in Section (g)(i), (ii), (iii), or (iv) and it is reasonably
demonstrated by the Executive that such event occurred at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
otherwise arose in connection or in anticipation of a Change in Control, or

a voluntary termination of employment by the Executive without Good Reason
following completion of one year of service after a Change in Control of the
Company, provided that the voluntary termination must be effected by the
Executive within six months after the completion of that one-year of service.
Further, if the Executive gives written notice to the Company any time after a
Change in Control of the Company but before completion of one year of service
thereafter that the Executive intends to so voluntarily terminate and if the
Executive should thereafter die while in the employ of the Company or incur a
termination of employment because of Disability, in either case before
completion of such one year of service, such death or termination of employment
shall be treated as a Covered Termination Associated with a Change in Control.

If within fifteen days after the Company notifies the Executive that it is
terminating his employment for Cause or the Executive notifies the Company that
he is terminating his employment for Good Reason, the party receiving such
notice notifies the other party that a dispute exists concerning the
termination, then for purposes of this Section (c) the date of the Executive's
termination of employment shall not be deemed to have occurred until the earlier
of (i) the date that is 18 months following the Effective Date or (ii) the date
on which the dispute is finally resolved, either by mutual written agreement of
the parties or by a final judgment, order or decree of an arbitrator or a court
of competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the date of termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.

If a purported termination occurs prior to or following a Change in Control and
the date of termination is extended in accordance with the preceding paragraph,
the Company shall continue to pay the Executive the full compensation and
benefits as are provided in the first sentence of Section 5(a) of the Agreement
until the date of termination, as determined in accordance with the preceding
paragraph. Amounts paid under this Section (c) are in addition to all other
amounts due under the Agreement and shall not be offset against or reduce any
other amounts due under the Agreement, other than amounts due under the first
sentence of Section 5(a) of the Agreement.

"Covered Termination of Employment Not Associated with a Change in Control of
the Company" means:

a termination of employment by the Company other than because of death or
Disability and without Cause, or

in the event the Executive is not appointed as the Chief Executive Officer of
the Company or any successor company or companies on or before December 31, 2005
and the Executive terminates employment after December 31, 2005 but before March
31, 2006, or

a termination of employment by the Executive for Good Reason subsequent to the
occurrence, without the Executive's written consent, of any event described in
Section (g)(ii), (iii), (iv) or (v).

"Disability" means that the Executive has been unable, for a period of
180 consecutive business days, to perform the material duties of his job, as a
result of physical or mental illness or injury and that a physician selected by
the Company or its insurers and acceptable to the Executive or his legal
representative, has determined that the Executive's incapacity is total and
permanent. A termination of the Executive's employment by the Company for
Disability shall be communicated to the Executive by written notice and shall be
effective on the thirtieth day after receipt of such notice by the Executive,
unless the Executive returns to full-time performance of his duties before the
expiration of such thirty-day period.

"Effective Date" means the first date on which a Change in Control of the
Company occurs, except that if Section 5 of the Agreement applies, the term
shall mean the date immediately prior to the Executive's termination of
employment.

"Good Reason" means:

solely in the context of a Covered Termination Associated with a Change in
Control, the assignment to the Executive of any duties inconsistent, in the
reasonable judgment of the Executive, with the customary duties of a President
of a comparably sized company or any other action by the Company that results in
material reduction of the Executive's duties and responsibilities, or

any failure by the Company from and after the date of the Agreement to provide
for the continuation of the Executive's compensation (base salary and incentive
compensation or bonus opportunity) and benefits and his participation in the
Company's long-term incentive plans and programs on a basis commensurate with
other senior executives of the Company, or any reduction in the Executive's base
salary or percentage of base salary available as an incentive compensation or
bonus opportunity relative to those most favorable to the Executive in effect at
any time during the 180-day period prior to the first date on which a Change in
Control of the Company occurs or to the extent more favorable to the Executive,
those in effect after such date, or from and after the first date on which a
Change in Control of the Company occurs, a reduction in any material element of
the Executive's compensation or benefits, or

the relocation of the Executive's principal place of employment to a location
more than 35 miles from the Executive's principal place of employment
immediately prior to the Effective Date, or

the Company's requiring the Executive to travel on Company business to a
materially greater extent than was required immediately prior to the Effective
Date, or

a material breach of the Company's obligations under the Agreement; provided
that any change in Executive's title, position or reporting responsibilities
shall not be deemed a material breach of this Agreement so long as Executive
continues to serve in a senior executive capacity. (Nothing in this Section
(g)(v) shall be construed to limit the Executive's rights under Section
(d)(ii).)

An isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive shall not constitute Good Reason.

"Highest Bonus Amount" means the higher of (i) the highest dollar bonus earned
by the Executive under any cash bonus or incentive compensation plan of the
Company during either the three complete fiscal years of the Company immediately
prior to the Executive's termination of employment or the three complete fiscal
years of the Company immediately preceding the Change in Control of the Company,
whichever is more favorable to the Executive, or (ii) the Executive's bonus or
incentive compensation "target" for the fiscal year in which the termination of
employment occurs.